DETAILED ACTION
This Office action is a response to an Application No. 17/469,643 filed on 09/08/2021 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of applicant's claim for the benefit of prior-filed application(s) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c). 

Drawings
The Examiner contends that the drawings submitted on 09/08/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 09/08/2021.
Specification
The disclosure is objected to because of the following informalities: the status of a reference U.S. Patent Application No. 15/898,938 must be updated as “now issued as U.S. Patent Number 11,147,015”. 

Claim Objections
Claims 1, 4-11, 13-17, 25-28 and 30 are objected to because of the following informalities:
In Claims 1, 4-11, 13-17, 25-28 and 30, there are several recitations of the limitation “executable” respectively. Language that suggests or makes optional (i.e., executable) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Appropriate corrections are required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 29, the claim recites the limitations “means for receiving”, “means for adapting”, and “means for transmitting”, the corresponding structure(s) can be found at FIG. 8, ¶ [0115], Processor 820 and Antenna 840.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-28 recites the limitation “the instructions” in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim(s).
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,147,015 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-30 are generally broader than the respective claims 1-16 in U.S. Patent No. 11,147,015 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 11-13, 16, 18-19-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0289549 A1) hereinafter “Lim” in view of Subramanian et al. (US 2015/0365155 A1) hereinafter “Subramanian”. The references, Lim and Subramanian, are cited in IDS filed on 09/08/2021.

Regarding claims 1, 19, 29 and 30, Lim discloses Claim 1 of an apparatus for wireless communications at an access point (see FIG. 22 and 23; see ¶ [0044] [0244], Access Point), Claim 19 of a method for wireless communications at an access point (see FIG. 22 and 23; see ¶ [0044] [0244], Access Point), Claim 29 of an apparatus for wireless communication (see FIG. 22 and 23; see ¶ [0044] [0244], Access Point includes a processor, a memory and a transceiver), and Claim 30 of a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor of an access point (see FIG. 22 and 23; see ¶ [0245], a storage medium), comprising:
a processor (see FIG. 23; see ¶ [0244], a processor);
memory in electronic communication with the processor (see FIG. 23; see ¶ [0244], a memory); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (see FIG. 23; see ¶ [0244-45], modules/instructions stored in memory):
receive, from a station that comprises a primary radio and a wakeup radio (see FIG. 22; see ¶ [0115] [0230-31], a STA with WLAN receiver turned off and having a main/primary radio and LP-WUR/wakeup radio), an indication of an operating condition (see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off);
adapt a transmission timing for a series of transmission times for transmitting one instance of a synchronization beacon associated with the wakeup radio of the station based at least in part on the identified operating condition (see FIG. 22; see ¶ [0195] [0231], generate/adapt a WUR PPDU including a WUR preamble sequence/time synchronization and WUR data and see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off); and
transmit the synchronization beacon according to the adapted transmission timing (see FIG. 22; see ¶ [0231-34], transmit the WUR PPDU including a WUR preamble sequence/time synchronization and WUR data; in addition see ¶ [0096], transmit at predetermined intervals).
Lim does not explicitly disclose refrain from transmitting the synchronization beacon.
However, Subramanian discloses adapt a transmission timing for a series of transmission times for transmitting one instance of a synchronization beacon (see FIG. 11A and 11B; see ¶ [0070] [0072], obtain a sense of timing and send the periodic beacons), wherein the instructions to adapt the transmission timing are further executable to cause the apparatus to refrain from transmitting the synchronization beacon at a first transmission time of the series of transmission times (see FIG. 12; see ¶ [0084-86], refrain to transmit beacon in at least one subslot of the at least one timeslot/first transmission time of the series of transmission times based on a presence of at least one other CP during the at least one subslot) based at least in part on the operating condition (Lim: see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off); and
transmit at least a second instance of the one instance of the synchronization beacon according to the adapted transmission timing (see FIG. 12; see ¶ [0086], the beacon transmitted in a subband different from a subband used by the at least one other CP for transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide refrain from transmitting as taught by Subramanian, in the system of Lim, so that it would provide to minimize a search effort when tracking/receiving beacons at the receivers by transmitting in subslots (Subramanian: see ¶ [0073], lines 9-12).

Regarding claims 2 and 20, the combined system of Lim and Subramanian discloses wherein the operating condition indicates that each primary radio of each station is associated with the access point, including the primary radio of the station, is in awake state (Lim: see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off).

Regarding claims 3 and 21, the combined system of Lim and Subramanian discloses wherein the transmission timing comprises a periodic transmission pattern, the periodic transmission pattern comprises one or more transmission times separated by a beacon period (Lim: see ¶ [0063], periodically transmitting the beacon frame/management frame and Subramanian: see FIG. 11A and 11B; see ¶ [0070] [0072], obtain a sense of timing and send the periodic beacons).

Regarding claim 11, the combined system of Lim and Subramanian discloses wherein the instructions to identify the operation condition of the station are further executable by the processor to cause the apparatus to: 
determine that the primary radio of the station is in an active status (Lim: see ¶ [0094], STA is in active mode; see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode); 
refrain from transmitting the first instance of the one instance of the synchronization beacon at the first transmission time based at least in part on determining that the primary radio of the station is in the active mode (Subramanian: see FIG. 12; see ¶ [0084-86], refrain to transmit beacon in at least one subslot of the at least one timeslot/first transmission time of the series of transmission times and Lim: see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode).

Regarding claim 12, the combined system of Lim and Subramanian discloses wherein the synchronization beacon comprises a time synchronization function (TSF) (Lim: see ¶ [0195] [0216], time synchronization function).

Regarding claim 13, the combined system of Lim and Subramanian discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to:
identify a clock drift of the station (Lim: see ¶ [0166] [0171] [0173], detecting WUR packet which includes time offset/clock drift); and
adapt the transmission timing based at least in part on the identified clock drift (Lim: see ¶ [0166] [0171] [0173], time offset correction and time synchronization).

Regarding claim 16, the combined system of Lim and Subramanian discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to:
identify a configuration of listen slots associated with the station, wherein the configuration of the listen slots comprises a duration of each listen slot (Lim: see ¶ [0079-81], wait for a slot duration to monitor a medium); and
adapt the transmission timing based at least in part on the configuration of the listen slots (Lim: see ¶ [0079-81], monitoring the medium during the slot; see ¶ [0166] [0171] [0173], time offset correction and time synchronization).

Regarding claim 18, the combined system of Lim and Subramanian discloses wherein the wakeup radio comprises a low-power radio (Lim: see ¶ [0112] [0114], Low-Power Wake-Up Receiver/radio).

Claims 4-9, 17 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Subramanian further in view of Ang et al. (US 2016/0150474 A1) hereinafter “Ang”. The reference, Ang, is cited in IDS filed on 09/08/2021.

Regarding claims 4 and 22, the combined system of Lim and Subramanian does not explicitly disclose receive a wakeup radio capability.
However, Ang discloses receive a wakeup radio capability indication from the station, wherein the operation condition of the station is identified based at least in part on receiving the wakeup radio capability (see ¶ [0040] [0083] [0091], a wireless device/STA transmitting a capability message indicating a low power companion support and wake-up signal).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receive a wakeup radio capability as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Regarding claims 5 and 23, the combined system of Lim, Subramanian and Ang discloses wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from the station, an association request message comprising the wakeup radio capability indication (Lim: see ¶ [0067] [0070], information about various capabilities; and Ang: see ¶ [0083] [0091], a wireless device/STA transmitting a capability message indicating a low power companion support).

Regarding claims 6 and 24, the combined system of Lim and Subramanian discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication (Lim: see ¶ [0067] [0070], information about various capabilities), but does not explicitly disclose as a wakeup radio mode indication.
However, Ang discloses receive a wakeup radio mode indication from the station, wherein the operating condition of the station is identified based at least in part on the wakeup radio mode indication (see ¶ [0083] [0091], a wireless device/STA transmitting a capability message indicating a low power companion support); and
determine that the station is communicating via the primary radio based at least in part on the received wakeup radio mode indication, wherein the transmission timing is adapted based at least in part on determining that the station is communicating via the primary radio (see ¶ [0091] [0131], the receiving node is on and awaiting the sync signal).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a wakeup radio mode indication as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Regarding claims 7 and 25, the combined system of Lim, Subramanian and Ang discloses wherein the instructions to receive the wakeup radio mode indication from the station are further executable by the processor to cause the apparatus to:
receive the wakeup radio mode indication in an action frame (Lim: see ¶ [0062-63], transmitting a beacon frame; and Ang: see ¶ [0057-58], a sync signal includes a frame).

Regarding claims 8 and 26, the combined system of Lim and Subramanian discloses wherein the instructions to identify the operation condition of the station are further executable by the processor to cause the apparatus to: determine that data traffic (Lim: see ¶ [0231], WUR data), but does not explicitly disclose as delay sensitive data traffic.
However, Ang discloses determine that data traffic for the station comprises delay sensitive data traffic (see ¶ [0041], real-time data traffic); and
determine that the station withdrew from a wakeup radio mode based at least in part on determining that the data traffic for the station comprises delay sensitive data traffic (see ¶ [0041] [0085], real-time data traffic and using a regular wave form).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide delay sensitive data traffic as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Regarding claims 9 and 27, the combined system of Lim and Subramanian discloses wherein the instructions to identify the operation condition of the station are further executable by the processor to cause the apparatus to: receive indicator information (Lim: see ¶ [0067] [0070], information about various capabilities), but does not explicitly disclose as a power status indicator.
However, Ang discloses receive a power status indicator from the station (see ¶ [0095], determining network coverage poor); and
determine that the station withdrew from a wakeup radio mode based at least in part on the received power status indicator (see ¶ [0095-96], determining network coverage poor and to utilize full-power receiver).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a power status indicator as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Regarding claim 17, the combined system of Lim and Subramanian discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to: identify a transmission rate (Lim: see ¶ [0070] [0106], a transmission rate), but does not explicitly disclose as a retransmission rate.
However, Ang discloses identify a retransmission rate associated with transmission of a wakeup signal to the station, wherein the retransmission rate is based at least in part on an absence of receiving a polling, or an acknowledge (ACK) message (see ¶ [0066], acknowledgement message; see ¶ [0068], a retransmission rate).
adapt the transmission timing based at least in part on the retransmission rate (see ¶ [0091] [0131], the receiving node is on and awaiting the sync signal).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission rate as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Subramanian further in view of Park et al. (US 2014/0204822 A1) hereinafter “Park”. The reference, Park, is cited in IDS filed on 09/08/2021.

Regarding claim 14, Lim discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to: determine that data traffic (see ¶ [0231], WUR data), but does not explicitly disclose as data traffic load.
However, Park discloses identify data traffic load in at least one communication medium associated with transmission of at least the second instance of the one instance of the synchronization beacon to the station (see ¶ [0043], identify that the medium is busy/load); and
adapt the transmission timing based at least in part on the identified data traffic load in the at least one communication medium (see ¶ [0046], beacon includes signaling information to adjust time/interval).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide data traffic load as taught by Park, in the combined system of Lim and Subramanian, so that it would provide to improve a power saving effect (Park: see ¶ [0107], lines 9).

Allowable Subject Matter
Claims 10, 15 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462